FILED
                           NOT FOR PUBLICATION                               OCT 27 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30098

              Plaintiff - Appellee,              D.C. No. 2:03-cr-00073-EJL-1

v.
                                                 MEMORANDUM *
ROBERT LEON MERTENS,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 10-30104

              Plaintiff - Appellee,              D.C. No. 2:03-cr-00073-EJL-1

     v.

ROBERT LEON MERTENS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted October 14, 2011 **
                               Seattle, Washington

Before: BEEZER and PAEZ, Circuit Judges, and COLLINS, District Judge.***


       Robert Mertens filed motions in the district court to amend the final order of

forfeiture and to conduct discovery on the government’s handling of the property

that he forfeited under 21 U.S.C. § 853 and 18 U.S.C. § 982. The district court

struck the motions, holding that Mertens lacked standing to challenge the final

order of forfeiture. Mertens timely appealed. Because a defendant’s interest in

property is extinguished upon entry of a preliminary order of forfeiture, we affirm

the district court.

       The facts of the case are known to the parties. We repeat them only as

necessary.

       We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291.

                                          I

       We review de novo the question of standing. Mayfield v. United States, 599
F.3d 964, 970 (9th Cir. 2010).

                                          II


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Raner C. Collins, District Judge for the U.S. District
Court for Arizona, sitting by designation.
      Mertens contends that he has an ongoing interest in the disposition of the

property that he forfeited under two federal criminal forfeiture statutes: 21 U.S.C. §

853 and 18 U.S.C. § 982. Mertens is incorrect. The district court entered a

preliminary order of forfeiture as to that property, which Mertens appealed and this

court affirmed. See United States v. Mertens, 166 F. App’x 955, 958 (9th Cir.

2006). A preliminary order of forfeiture is final as to the defendant. See United

States v. Bennett, 147 F.3d 912, 914 (9th Cir. 1998). Because the preliminary

order of forfeiture finally terminated Mertens’ ownership of the property at issue,

he has no interest in how the government settles third-party claims or otherwise

disposes of the forfeited property. See id. The district court properly struck

Mertens’ motions for lack of standing.

      AFFIRMED.